Title: From Benjamin Franklin to Thomas Gilpin, 10 July 1769
From: Franklin, Benjamin
To: Gilpin, Thomas


Sir,
London July 10, 1769
I received your Favour per Capt. Osborne, with the Model of your Machine for raising Water. The Manner in which you have apply’d a single Crank for the Working of three Pumps, wherein the whole Force is apply’d to each, and yet in such quick Succession that there is no Loss of Time, appears to me so extreamly ingenious, that I have scarce ever seen a new Invention that gave me greater Pleasure. And I am persuaded with you, that it may be of great Use in draining Mines, Quarries, &c. I intend to exhibit it to the Society of Arts, when they meet in November next, and believe it will meet with their Approbation. I am, Sir, Your most obedient humble Servant
B Franklin
Mr. Gilpin
